PD-1429-15


           CAUSE NOS.       14-15-O0875-«3*,.14-15-G0876-CR S 14-15-00877-CR

IN RE MICHAEL DAVIS,                         §          IN THE FOURTEENTH COURT OF APPEALS

      Relator                                §
                                                                            FILED IN
VS.                                                     AT            14th COURT OF APPEALS

HONORABLE JUDGE OF THE 228TH                 §                            OCT 26 2015
DISTRICT COURT,
                                             §          HOUSTON/ TEJJASCHRISTOPHER A. PR1NE
      Respondent                                                               CLERK
                                     NOTICE OP APPEAL

TO THE HONORABLE COURT:

      Relator pro se Michael Davis, hereby files this his Notice of

pursuant to the Texas Rules of Appellate Procedure.

      Relator's Application for Writ of Mandamus has been denied by this Court.

      Relator hereby appeals to the Texas Court of Criminal Appeals at Austin.

Relator respectfully requests the record be forwarded to the Clerk of the

Texas Court of Criminal Appeals.        Relator further requests a suspension of
the Rules because he is not an attorney and also in the interest of justice..
  RECEIVED IN                                        Respectfully sufcmitts
COURT OF CRIMINAL APPEALS

      NOV-09 2015
                                                     Michael Davis #93§Hf73    ^T ^"r*^
                                                     Relator pro se g[         ^ Jjg&g
 Abel Acosta,                                        Allred Unit-2101*FM 36a^or$§p?
                                                     Iowa Park, TX 76367-6658 £*
                                  CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of this instrument has been
nailed by first class U.S. Mail, postage prepaid, to the following on this the
£LfH          °f a       Davos
      Unit
m@L m 369 Jbrth                                        23 ;G£TF12Q15 » # £
mem-Bark, tii 76357-3668




                           E^rteent|»; IGpjiict of Appeals
                           301 Eahriiri   Suite 245V
                           Houston* TX;    77002




                           771©                        •'•ihl'll^lMlH'H'I^UU'll'MlliMlll^M^'lM^
                   •f i#.....
                                              & m
                                                       •a
                                                        '_ __




                        pS ^GS *>
                               Z li»                         fcjv
                        1*1 *> «'- P                         tT




                       ' & v* $" * If?
                                                   Jl-Kl'r



                       1W _Jl "«.*            "••• ' *?«•
                       , »               .•*.-•      . i..
                       -»' •,•"   »-•' .-.•         • >
*••




      'At*
          J • '•




      V
Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 27, 2015.




                                      In The


                    iffmtrteimtif Cmtrt of Appeals

                      NOS. 14-15-00875-CR, 14-15-00876-
                            CR, and 14-15-00877-CR




                       IN RE MICHAEL DAVIS, Relator



                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               228th District Court
                              Harris County, Texas
               Trial Court Cause No. 331288, 331289 & 331549

                         MEMORANDUM OPINION

      On October 14, 2015, relator Michael Davis filed a petition for writ of
mandamus in this court. See Tex. Gov't Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Marc Carter, presiding judge of the 228th District Court of Harris County, to rule
on his "Movant's Motion for Access to the Plea Bargain."
      "A party's right to mandamus relief generally requires a predicate request
for some action and a refusal of that request." In re Perritt, 992 S.W.2d 444, 446
(Tex. 1999) (orig. proceeding). In particular, the relator must show that the motion
was filed and that he presented it to the trial court for a ruling. See In re Clewis,
14-10-00086-CV, 2010 WL 547087, at *1 n.3 (Tex. App.—Houston [14th Dist]
Feb. 18, 2010, orig. proceeding). Additionally, as the party seeking relief, the
relator has the burden of providing this court with a sufficient record to establish
his right to mandamus relief. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex.
1992); Tex. R. App. P. 52.7(a)(1) (relator must file with petition "a certified or
sworn copy of every document that is material to the relator's claim for relief and
that was filed in any underlying proceeding").

      Relator attached to his petition his "Movant's Motion for Access to the Plea
Bargain" addressed to the trial court, dated September 21, 2015. But, there is no
file stamp or any other evidence in the record that the motion was actually filed
and presented to the trial court. The record does not show that relator requested a
ruling on the motion. Because relator has not provided an adequate record showing
that he is entitled to the relief he seeks, we deny relator's petition for writ of
mandamus.



                                                   PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Donovan.

Do Not Publish — Tex. R. App. P. 47.2(b).